DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 11/2/21 in which claims 1-5, 7-15, 18-23 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered.
However, Examiner notes that at least one amendment annotation in the response of 11/2/21 (such as the Claims) were not properly annotated; annotations are interpreted as best understood; as a courtesy, the amendment is being examined as written, but will merit a non-compliant response should the error occur similarly in the future.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claims 21-23 “first and second pockets” as recited is unclear whether properly illustrated, especially in light of the [00140] and[ 00141] specification objection below
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
The disclosure is objected to because of the following informalities: 
Review is requested of [00140] and [00141].  [00140] recites “With reference to Fig. 21B, the enclosure 300 may also include a pocket 338 adjacent to opening 337 for tucking in the securing mechanism 414 when not in use.”  However, [00141] subsequently shows that “the enclosure 300 includes a pocket (not shown) for tucking the securing mechanism out of the way when not in use.”  It is unclear how the pocket of [00141] differs from that of [00140] (since one pocket is illustrated and another is not), whether the pocket of Claims 21-23 is referring to that of [00140] or [00141], and/or whether there is an error in disclosure
Appropriate correction is required.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Line 6 “securing mechanism comprising a first expanse of material connected to the body and extending outwardly from a first lateral side of the body, and a second expanse of material extending from a second lateral side of the body” is not in the specification; [0018] merely recites that the securing mechanism is connected to the body; examiner recommends adding the language verbatim into an appropriate section of the specification, such as the summary
Similar objection applies for Claim 3 Lines 6-8
Similar objection applies for Claim 19 Lines 6-8
Claim 1 Lines 27-35 is not in the specification; examiner finds related recitations in [0070], [0071], [0090], [00141], [00142] and recommends adding the language verbatim into an appropriate section of the specification, such as the summary
Similar objection applies for Claim 3 Lines 30-38
Similar objection applies for Claim 19 Lines 19-27
Claim Objections
Claim(s) 1, 3, 5, 18, 19, 21-23 is/are objected to because of the following informalities: 
Claim 1 Line 27 before “first opening” add --a--
As best understood, Claim 3 Line 23 after “position” add --the-- for proper antecedent basis
Claim 3 Line 30 before “first opening” add --a--
As aforementioned, Examiner notes that certain amendment annotations in the Claims were not properly annotated, such as the following:
As best understood, Claim 5 Lines 5-6 “within the enclosure volume” is missing an underline annotation to show that the portion of the claim was amended
Similarly, as best understood, Claim 18 Line 7 “within the enclosure volume” is missing an underline annotation to show that the portion of the claim was amended
Similarly, as best understood, Claim 18 Line 12 “within the enclosure volume” is missing an underline annotation to show that the portion of the claim was amended
Claim 19 Line 19 before “first opening” add --a--
Claim 19 Line 28 “at least one of a weight element or a support element” should read “at least one of a weight element and a support element”
Claim 21 Line 1 before “first” delete --a--
Claim 22 Line 1 before “first” delete --a--
Claim 23 Line 1 before “first” delete --a--
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3-5, 7-15, 18 is/are rejected under U.S.C. 112(b).
The term “support element” in Claim 3 Lines 23-24 is unclear and therefore renders the claim indefinite.  It is unclear how the three recitations of “support element” in Lines 23-24 relate to one another, as the current antecedent basis indicates that the three recitations are different support elements from one another, and/or if there is a typographical error.
Similarly then, the term “the second side is configure to couple with a support element along the first portion to position support element to support element under at least a portion of the at least a portion of the lower body of the infant” in Claim 3 Lines 22-24, 26-27 is unclear and therefore renders the claim indefinite.  It is unclear if there is disclosure missing, or if should be interpreted “to position the support element under.”
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 3 Lines 23-24 will be interpreted as “to position the support element under”
Similarly as aforementioned in the non-final rejection of 3/19/21:
Infant sleep garment will be interpreted as garment 500, enclosure will be interpreted as enclosure 300
Claim 2 “arcuate” will be interpreted as the plain and ordinary meaning
Claim 3 will be interpreted as though the weight element and support element are positive but not necessarily coupled; a similar interpretation applies to Claim 3’s dependents
Claims 12 “cylindrical” will be interpreted as the plain and ordinary meaning, where Claim 13 “arcuate” will be considered met as long as Claim 12 “cylindrical” was met
Claim 19 “at least one of a weight element or support element” will be interpreted as “a weight element and/or support element”, where only one element is necessary, and limitations regarding the other element are disregarded
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz (USPN 2651781) in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466).
Regarding Claim 1, Buchholz teaches an infant sleep garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 3 embodiment; Col. 1 Line 2 “sleeping garment for infants”) comprising:
a sleep sack (see Fig. 3; Col. 3 Lines 9-11 "undergarment…constitutes a separable shirt 41 and waterproof pants 42") comprising:
a body defining an interior volume configured to enclose an infant therein (Col. 3 Lines 21-22 "shirt 41 covers the body of the infant above the waist"; Col. 3 Lines 45-46 "pants 42 portion passes around the crotch of the infant"); and
a mechanism (see Fig. 3; Col. 4 Line 1 "sleeves 60 for the shirt may be used"),
the securing mechanism comprising a first expanse of material connected to the body and extending outwardly from a first lateral side of the body (see Fig. 3 left sleeve for first expanse; Col. 4 Line 1 "sleeves 60 for the shirt may be used", wherein the sleeve is an expanse of material as recited)
and a second expanse of material extending from a second lateral side of the body (see Fig. 3 left sleeve for second expanse; Col. 4 Line 1 "sleeves 60 for the shirt may be used", wherein the sleeve is an expanse of material as recited); and
an enclosure having a first side and a second side, the first side and the second side together defining an enclosure volume therebetween configured to receive the sleep sack (see Fig. 3; Col. 3 Lines 11-12 "sleeping bag"; Col. 3 Lines 9-13 "undergarment is first put on the infant…the baby is placed inside the bag with arms extending through armholes 13"; Col. 4 Lines 1-2 "sleeves 60 for the shirt may be used"), wherein the enclosure comprises:
a first portion configured to accommodate a portion of the sleep sack within the enclosure volume that corresponds to at least a portion of a lower body of an infant when the infant is enclosed within the sleep sack (see Fig. 3; Col. 3 Lines 45-46 "pants 42 portion passes around the crotch of the infant”; inasmuch as the sleep sack encloses the lower body and the enclosure encloses sleep sack, the recitation is met); and
a second portion located in a superior position relative to the first portion and configured to accommodate a portion of the sleep sack corresponding to at least a portion of an upper body of the infant when the infant is enclosed within the sleep sack (see Fig. 3; Col. 3 Lines 21-22 "shirt 41 covers the body of the infant above the waist"; inasmuch as the sleep sack encloses the upper body and the enclosure encloses the sleep sack, the recitation is met);
	first and second lateral sides (see Fig. 3; Col. 2 Line 13 "armholes 13" on first and second lateral sides),
wherein the first lateral side includes a first opening that is positioned at a location corresponding to the first expanse of material when the sleep sack is received within the enclosure and the second lateral side includes a second opening that is positioned at a location corresponding to the second expanse of material when the sleep sack is received within the enclosure volume (see Fig. 3 where Col. 4 Line 1 “sleeves 60” relate to Col. 2 Line 13 "armholes 13" as recited; Buchholz teaches the first/second lateral sides and first/second openings which meets the structural limitations in the claims and performs the functions as recited such as being capable of meeting the recited, especially in light of the illustration of Fig. 3),
and wherein the first opening and the second opening are configured to provide a passage through which the respective first and second expanses of material may be extended to an exterior side of the enclosure from the enclosure volume to secure the sleep sack on the sleep surface while received within the enclosure volume (see Fig. 3 where Col. 4 Line 1 “sleeves 60” relate to Col. 2 Line 13 "armholes 13" as recited; Buchholz teaches the first/second lateral sides and first/second openings which meets the structural limitations in the claims and performs the functions as recited such as being capable of meeting the recited, especially in light of the illustration of Fig. 3).

Buchholz does not explicitly teach that the mechanism is a securing mechanism configured to secure the sleep sack on a sleep surface.

Wagemann teaches that the mechanism is a securing mechanism configured to secure the sleep sack on a sleep surface (see Figs. 1 and 4; Col. 1 Line 30 "infant restraint assembly"; Col. 1 Lines 66-67 “extremities of the infant are restrained against movement so as to substantially unhinder the performing of medical procedures upon the infant”; Col. 2 Lines 50-52, 54-56 "strip 28 will include a mass of tiny protruding hooks, with the strip 30 including a mass of tiny protruding eyelets...this type of fastener assembly is deemed to be conventional and is normally marketed under the trademark of 'velcro'"; Col. 2 Lines 41-42 "vest 12 is constructed to wrap around the torso 24 of the infant"; Col. 2 Lines 60-66 "sleeve 16 is integrally connected to the vest 12 and has mounted thereon a strip 32 which is similar to strip 30. Strip 32 is to engage with a strip 34 which is similar to the strip 28.  The strip 34 functions as a strap with its free end thereof being similarly connected to a strip 36.  The strip 36 is to extend about an edge of the mattress 38 upon which the infant rests").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchholz’s mechanism with the securement of Wagemann in order to provide restraint for intended use, such as medical procedures (Col. 1 Line 66-67) or other purposes, especially as it is known in the art to restrain infants to prevent garment escape for warmth or safety reasons, such as SIDS (see extrinsic evidence French USPN 7111344).

Buchholz also does not explicitly teach a weight element coupled or couplable to the first side along the second portion.

Gangan teaches a weight element coupled or couplable to the first side along the second portion (see Fig. 6; Col. 4 Line 8 "bottom-flap 120-3" is first side; where Col. 3 Lines 38-40 "pressure accessories...130-3…adapted so as to engage the infant by applying slight pressure to the infant"; Col. 3 Lines 45-46  "pressure accessories as optional or selectively attachable"; Gangan teaches the weight element, first side and second portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of  having the weight element located and couplable as recited in modified Buchholz, especially in light of Fig. 6; examiner notes that even if the weight element is positively coupled, Gangan teaches as such with Fig. 6; Col. 4 Lines 36-38 "pressure accessories 130 may be attached by any suitable mechanism, such as sewn textile pockets", where such pockets and therefore weight element are at the location recited, especially in light of Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchholz’s first side with the weight element as taught by Gangan in order to provide pressure to lull a user back into the state of deep sleep (Col. 3 Lines 22-24).

Buchholz also does not explicitly teach a support element coupled or couplable to the second side along the first portion at a location corresponding to at least a portion of the lower body of the infant when the infant is enclosed within the enclosure volume,
wherein the support element is configured to elevate legs and feet of the infant relative to the at least a portion of the upper body of the infant.

Laiso teaches a support element coupled or couplable to the second side along the first portion at a location corresponding to at least a portion of the lower body of the infant when the infant is enclosed within the enclosure volume (see Figs. 2 and 5; title: "pocket pillow and sheet for adult/crib elevation sleep aid"; Col. 2 Lines 16-19 "crescent shaped pillow may be used for children to prevent slipping down…while such crescent pillows may be used for adults to elevate their legs"; Laiso teaches the support element on the second side--under user body--and the first portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of being couplable at the location recited and corresponding to the lower body of the infant as recited when in modified Buchholz; examiner notes that even if the support element is positively coupled, Laiso teaches as such with Figs. 2 and 5 and Col. 3 Lines 11-15 "sheet 11  may be used…as…an elevation sheet.  When elevation is needed…all one has to do is slip pillows into the pockets"; Col. 3 Lines 22-23 "pillow 17 can also be used…to elevate…legs"; Col. 3 Lines 39-40 "pockets 16a-c…for…elevation", where such recitations indicate that pillow 17 is taught to be in pockets 16a-c, where Fig. 2 shows the pocket and therefore the support element are coupled at the location as recited, especially in light of Fig. 2),
wherein the support element is configured to elevate legs and feet of the infant relative to the at least a portion of the upper body of the infant (as aforementioned, Laiso teaches the support element which meets the structural limitations in the claims and performs the functions as recited such as being capable of elevating an infant user’s legs/feet as recited, especially as Laiso already suggests the support element’s use for elevation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchholz’s second side with the support element as taught by Laiso in order to prevent the user from slipping down (Col. 2 Lines 16-19), still met even by elevating the user’s legs/feet.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz (USPN 2651781) in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), as applied to Claim(s) 1 above, further in view of McGrath-Saleh (USPN 4802244), herein McGrath.
Regarding Claim 2, modified Buchholz teaches all the claimed limitations as discussed above in Claim 1.
Gangan does not explicitly teach wherein the weight element weighs between 0.5 pounds and 2 pounds.
However, Gangan does teach a weight of a weight element depending on intended use (Col. 5 Lines 40-43 “weight offered by the weighted intervals is determined in such a way that it mimics the weight offered by the human hand on a resting baby, for example it can be approximately 0.25 to 0.5 lbs”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the weight element in Gangan and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Furthermore, modified Buchholz discloses the general conditions of the claimed invention except for the express disclosure of the weight of the weight element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a weight element in the recited range, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Especially as the weight element of Gangan is to simulate a pressure to lull a user back to sleep (Col. 3 Lines 22-24) and simulate a caregiver’s touch (Col. 2 Lines 9-13), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure an appropriate pressure range of a caregiver’s touch and modify Buchholz’s weight element, as provided by Gangan, if necessary, to be of the range recited, especially as it would be within the skill of one of ordinary skill in the art to determine an appropriate range, such as based on the size and weight of the user, such as an infant user.  Furthermore, based on the extent of applicant’s disclosed range in [0029], such a claimed range does not seem to be critical.

Laiso further teaches and wherein the support element includes an arcuate shaped cross-section that extends a distance into the enclosure volume (see Fig. 5; Col. 3 Line 20 “crescent shaped pillow 17”; inasmuch as the support element is crescent shaped, it has an arcuate cross-section; inasmuch as the support element has a thickness, it extends a distance into the enclosure volume of Buchholz which it modifies).

Laiso does not explicitly teach extending at least 4 inches.

McGrath at least suggests extending at least 4 inches (see Figs. 1-3; Col. 8 Lines 2-3 “retaining wall 18…enclosing the lower or foot end”; Col. 10 Lines 1, 4-5 “height of the foot portion of the upstanding wall…is preferably about 3 inches”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that “about 3 inches” could overlap or touch “at least 4 inches”.  Even if the range did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, Laiso discloses the general conditions of the claimed invention except for the express disclosure of the extent of the support element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an extension in the range as claimed, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laiso’s extent, if necessary, with that of McGrath especially as both are in the same art of endeavor of being utilized to prevent slippage (Col. 1 Lines 61-63) while still being capable of elevating a user’s legs/feet.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz (USPN 2651781) in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), as applied to Claim(s) 1 above, further in view of Mitchell (USPN 10499696).
Regarding Claim 21, modified Buchholz teaches all the claimed limitations as discussed above in Claim 1.
Buchholz does not explicitly teach wherein the enclosure further comprises first and second pockets adjacent to the respective first and second openings for tucking away the respective first and second material expanse when not in use.

Mitchell teaches wherein the enclosure further comprises first and second pockets adjacent to the respective first and second openings for tucking away the respective first and second material expanse when not in use (see Figs. 1 and 13, wherein the embodiment utilized is Fig. 13, but recitations for Fig. 1 are included for clarification; although recitations may be directed to a different embodiment, such as Fig. 1, it is understood that Fig. 13 having the same numerals and concepts as recited for Fig. 1 as applicable would also have the recitations apply to Fig. 13; Col. 1 Lines 42-43 “one or more pockets or sleeves 22 (see also 32)”; Col. 11 Line 5, 10 "implementation 100…could include…vests"; Col. 11 Lines 5-7 "armrest-sleeve panels 23 which include the armrest-sleeve accesses 22 (22A/22B)…provide support and comfort in the original support article"; Col. 4 Lines 38-42 "support article could be made...such that a baby or child wearing it would be supported"; wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the illustration of Fig. 13 substitutes the scarf of Fig. 1; therefore the sleeves of Fig. 1 are capable of being in the panels of Fig. 13 vest/enclosure, meeting the limitation; Mitchell teaches the first/second pockets adjacent to first/second openings which meets the structural limitations in the claims and performs the functions as recited such as being capable of tucking away the material expanse of sleeves when not in a particular use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchholz’s enclosure with the pockets of Mitchell for comfort and support (Col. 4 Lines 38-42; Col. 11 Lines 5-7).

Claim(s) 3-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz (USPN 2651781) in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466).
Regarding Claim 3, Buchholz teaches an infant sleep garment,
a sleep sack comprising:
a body defining an interior volume configured to enclose an infant therein; and
a mechanism comprising a first expanse of material connected to the body and extending outwardly from a first lateral side of the body,
and a second expanse of material extending from a second lateral side of the body; and
an enclosure having a first side and a second side, the first side and the second side together defining an enclosure volume therebetween configured to receive the sleep sack, wherein the enclosure comprises:
a first portion configured to accommodate a portion of the sleep sack within the enclosure volume that corresponds to at least a portion of a lower body of an infant when the infant is enclosed within the sleep sack; and
a second portion located in a superior position relative to the first portion and configured to accommodate a portion of the sleep sack corresponding to at least a portion of an upper body of the infant when the infant is enclosed within the sleep sack,
first and second lateral sides,
wherein the first lateral side includes a first opening that is positioned at a location corresponding to the first expanse of material when the sleep sack is received within the enclosure and the second lateral side includes a second opening that is positioned at a location corresponding to the second expanse of material when the sleep sack is received within the enclosure volume,
and wherein the first opening and the second opening are configured to provide a passage through which the respective first and second expanses of material may be extended to an exterior side of the enclosure from the enclosure volume to secure the sleep sack on the sleep surface while received within the enclosure volume
(see aforementioned rejection of Claim 1).

Buchholz does not explicitly teach the mechanism is a securing mechanism configured to secure the sleep sack on a sleep surface (see aforementioned rejection of Claim 1).

Buchholz also does not explicitly teach wherein the first side is configured to couple with a weight element along the second portion to position the weight element to apply weight to at least a portion of the upper body of the infant when the sleep sack encloses the infant within the interior volume and is received within the enclosure volume.

Gangan teaches wherein the first side is configured to couple with a weight element along the second portion to position the weight element to apply weight to at least a portion of the upper body of the infant (see Fig. 6; Col. 4 Line 8 "bottom-flap 120-3" is first side; where Col. 3 Lines 38-40 "pressure accessories...130-3…adapted so as to engage the infant by applying slight pressure to the infant"; Col. 3 Lines 45-46  "pressure accessories as optional or selectively attachable"; Gangan teaches the weight element, first side and second portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of coupling; Gangan teaches the first side and the weight element which meets the structural limitations in the claims and performs the functions as recited such as being capable of applying weight under the conditions recited and at the locations recited in modified Buchholz, especially in light of Fig. 6 of Gangan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchholz’s first side with the weight element as taught by Gangan in order to provide pressure to lull a user back into the state of deep sleep (Col. 3 Lines 22-24).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Buchholz teaches the weight element recitation when the sleep sack encloses the infant within the interior volume and is received within the enclosure volume (inasmuch as modified Buchholz is configured to have weight element on the second portion of the enclosure and the sleep sack is within the enclosure, the recitation is met).

Buchholz also does not explicitly teach wherein the second side is configured to couple with a support element along the first portion to position support element under at least a portion of the at least a portion of the lower body of the infant to elevate hips and feet of the infant relative to the at least a portion of the upper body of the infant when the sleep sack encloses the infant within the interior volume and is received within the enclosure volume.

Laiso teaches wherein the second side is configured to couple with a support element along the first portion to position support element under at least a portion of the at least a portion of the lower body of the infant to elevate hips and feet of the infant relative to the at least a portion of the upper body of the infant (see Figs. 2 and 5; title: "pocket pillow and sheet for adult/crib elevation sleep aid"; Col. 2 Lines 16-19 "crescent shaped pillow may be used for children to prevent slipping down…while such crescent pillows may be used for adults to elevate their legs"; Laiso teaches the support element, the second side--under user body--and the first portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of coupling; Laiso also teaches the second side, the support element which meets the structural limitations in the claims and performs the functions as recited such as being capable of elevating at the location recited and under the conditions recited in modified Buchholz, especially as Laiso already suggest the support element’s use for elevation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchholz’s second side with the support element as taught by Laiso in order to prevent the user from slipping down (Col. 2 Lines 16-19), still met even by elevating the user’s legs/feet.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Buchholz teaches the support element recitation when the sleep sack encloses the infant within the interior volume and is received within the enclosure volume (inasmuch as modified Buchholz is configured to have the support element along the first portion of the enclosure and the sleep sack is within the enclosure, the recitation is met).
Regarding Claim 4, modified Buchholz teaches all the claimed limitations as discussed above in Claim 3.
Gangan further teaches wherein the first side includes a compartment configured to receive the weight element to thereby couple the weight element at the first side (see Fig. 6; Col. 4 Lines 36-38 "pressure accessories 130 may be attached by any suitable mechanism, such as sewn textile pockets"; Gangan teaches the compartment and the weight element at the first side which meets the structural limitations in the claims and performs the functions as recited such as the compartment being capable of receiving and therefore coupling the weight element, especially in light of Fig. 6).
Regarding Claim 5, modified Buchholz teaches all the claimed limitations as discussed above in Claim 3.
Modified Buchholz further teaches wherein the first side is configured to couple with the weight element at a location corresponding to a chest or abdominal area of the infant to apply pressure to the same when the sleep sack is received within the enclosure volume and the infant is enclosed within the interior volume of sleep sack (as aforementioned in the rejection of Claim 3, Gangan teaches the weight element and first side which meets the structural limitations in the claims and performs the functions as recited such as being capable of coupling to position the weight element in the location as recited and under the conditions recited in modified Buchholz, especially in light of Fig. 6 of Gangan).
Regarding Claim 7, modified Buchholz teaches all the claimed limitations as discussed above in Claim 5.
The body of Claim 7 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 7.
Regarding Claim 8, modified Buchholz teaches all the claimed limitations as discussed above in Claim 3.
Laiso further teaches wherein the second side includes a compartment configured to receive the support element (see Fig. 2; Col. 3 Lines 11-15 "sheet 11 may be used…as…an elevation sheet.  When elevation is needed…all one has to do is slip pillows into the pockets"; Col. 3 Lines 22-23 "pillow 17 can also be used…to elevate…legs"; Col. 3 Lines 39-40 "pockets 16a-c…for…elevation", where these recitations indicate that pillow 17 is taught to be in pockets 16a-c; Laiso teaches the compartment and the support element on the second side which meets the structural limitations in the claims and performs the functions as recited such as the compartment being capable of receiving the support element especially in light of the recitations).
Regarding Claim 9, modified Buchholz teaches all the claimed limitations as discussed above in Claim 8.
Modified Buchholz further teaches wherein the compartment configured to receive the support element is positioned at a location along the second side corresponding to at least thighs and feet of the infant to underlay the same when the sleep sack is received within the enclosure volume and the infant is enclosed within the interior volume of sleep sack (as aforementioned, Laiso teaches the compartment, the support element, and the second side which meets the structural limitations in the claims and performs the functions as recited such as the compartment being capable of receiving the support element at the locations recited under the conditions recited in modified Buchholz, especially as Laiso already suggested the compartment being utilized for elevation).
Regarding Claim 10, modified Buchholz teaches all the claimed limitations as discussed above in Claim 8.
Modified Buchholz further teaches wherein the compartment configured to receive the support element is positioned at a location along the second side corresponding to at least hips of the infant to underlay the same when the sleep sack is received within the enclosure volume and the infant is enclosed within the interior volume of sleep sack (as aforementioned, Laiso teaches the compartment, the support element, and the second side which meets the structural limitations in the claims and performs the functions as recited such as the compartment being capable of receiving the support element at the location recited under the conditions recited in modified Buchholz, especially as Laiso already suggested the compartment being utilized for elevation).

Claim(s) 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz (USPN 2651781) in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), as applied to Claim(s) 3-5, 7-10 above, further in view of McGrath-Saleh (USPN 4802244), herein McGrath.
Regarding Claim 11, modified Buchholz teaches all the claimed limitations as discussed above in Claim 3.
Laiso teaches wherein, when coupled at the second side, the support element extends into the enclosure volume (see Fig. 5; Col. 3 Line 20 “crescent shaped pillow 17”; inasmuch as the support element has a thickness, it extends a distance into the enclosure volume of Buchholz which it modifies).

Laiso does not explicitly teach extending 4.5 to 5.5 inches.

McGrath at least suggests extending 4.5 to 5.5 inches (see Figs. 1-3; Col. 8 Lines 2-3 “retaining wall 18…enclosing the lower or foot end”; Col. 10 Lines 1, 4-5 “height of the foot portion of the upstanding wall…is preferably about 3 inches”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that “about 3 inches” could overlap or touch “4.5 to 5.5 inches”.  Even if the range did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, Laiso discloses the general conditions of the claimed invention except for the express disclosure of the extent of the support element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an extension in the range as claimed, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchholz’s extent, as provided by Laiso, if necessary, with that of McGrath especially as both are in the same art of endeavor of being utilized to prevent slippage (Col. 1 Lines 61-63) while still being capable of elevating a user’s legs/feet.
Regarding Claim 12, modified Buchholz teaches all the claimed limitations as discussed above in Claim 11.
Laiso Fig. 5 embodiment already taught wherein the support element, when coupled at the second side, extends into the enclosure volume.

Laiso Fig. 5 embodiment does not explicitly teach the support element includes a cylindrical portion.

Laiso Figs. 6 and 7 embodiment teaches a support element includes a cylindrical portion (see Figs. 6 and 7; Col. 2 Lines 56-58 “Fig. 6 is a side view of the pillow of Fig. 7 through the line 6-6; Fig. 7 is a bottom view of an alternate embodiment”; Col. 3 Line 44 “pillow 30”; inasmuch as Fig. 7 shows a cylindrical bottom, Laiso teaches a cylindrical cross-section portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Laiso’s pillow 30 instead of Laiso’s pillow 17 as a simples substitution of one pillow disclosed for another such as utilizing a different shape pillow for a different function such as support.
Regarding Claim 13, modified Buchholz teaches all the claimed limitations as discussed above in Claim 12.
Laiso Figs. 6 and 7 embodiment further teaches wherein, when coupled at the second side, an arcuate shaped cross-section portion of the support element extends 4.5 to 5.5 inches into the enclosure volume (inasmuch as Laiso Figs. 6 and 7 embodiment teaches a cylindrical cross-section, Laiso then teaches an arcuate cross-section portion; where, similarly as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such a cross-section could be measured and/or modified to be of range of extent as recited, but regardless is obvious, in light of McGrath).
Regarding Claim 18, modified Buchholz teaches all the claimed limitations as discussed above in Claim 3.
Gangan further teaches wherein the first side includes a compartment configured to receive the weight element to thereby couple the weight at the first side (this portion of the body of Claim 18 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the portion of the body of Claim 18).
Laiso further teaches and the second side includes a compartment configured to receive the support element (this portion of the body of Claim 18 is the same as the body of Claim 8.  As such, see the aforementioned rejection of the body of Claim 8 for the rejection of the portion of the body of Claim 18).
Modified Buchholz further teaches wherein the compartment configured to receive the weight element is positioned along the first side at a location corresponding to a chest or abdominal area of the infant when the sleep sack is received within the enclosure volume and the infant is enclosed within the interior volume of the sleep sack such that the weight element applies pressure to the same when received within (this portion of the body of Claim 18 is similar to the body of Claim 5.  As such, see the aforementioned rejection of the body of Claim 5 for the rejection of the portion of the body of Claim 18).
Modified Buchholz further teaches wherein the compartment configured to receive the support element is positioned along the second side at a location to underlay the lower body of the infant when the sleep sack is received within the enclosure volume and the infant is enclosed within the interior volume of sleep sack (this portion of the body of Claim 18 is similar to the body of Claim 9.  As such, see the aforementioned rejection of the body of Claim 9 for the rejection of the portion of the body of Claim 18).
Laiso teaches a portion and McGrath teaches the rest of wherein, when received within the compartment, the support element extends a distance into the enclosure volume between 4.5 to 5.5 inches (this portion of the body of Claim 18 is similar to the body of Claim 11.  As such, see the aforementioned rejection of the body of Claim 11 for the rejection of the portion of the body of Claim 18).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz (USPN 2651781) in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), as applied to Claim(s) 3-5 and 7-10 above, further in view of Stevens (USPN 5988742).
Regarding Claim 14, modified Buchholz teaches all the claimed limitations as discussed above in Claim 3.
Buchholz does not explicitly teach wherein the first side and the second side are selectively couplable along their respective lateral peripheries extending between the first and second portions,
and wherein adjacent lateral peripheries of the first and second sides includes attachment members configured to couple the adjacent lateral peripheries.
However, Buchholz does teach attachment of sides (see Fig. 3; Col. 2 Lines 18-20 “opening 14 affording access to the interior of the bag is provided in the center down the front.  The upper portion of the center opening is closed by a plurality of buttons 16”; Col. 2 Lines 28-30 “lower portion of the bag may be closed by a slide fastener 18, snaps, or additional buttons”).

Stevens teaches wherein the first side and the second side are selectively couplable along their respective lateral peripheries extending between the first and second portions (see annotated Fig. 2 below for lateral peripheries extending as recited; for further clarification, see annotated Fig. 2 below for lateral peripheries; Col. 3 Lines 16-22 "cover has a flap (20) in the top sheet (30)…flap (20) has removable fasteners (21), such as snaps or VELCRO fasteners, for securing the flap in place and permitting quick and easy opening and closing of the flap.  The flap is adjustable, so that the size of the opening can be increased or decreased"; Col. 3 Lines 27-28 "each side of the flap can be adjusted independently of the other side"; Stevens teaches the fasteners on the first and second side which meets the structural limitations in the claims and performs the functions as recited such as being capable of being selectively couplable, especially in light of the recitations),

    PNG
    media_image1.png
    698
    733
    media_image1.png
    Greyscale

and wherein adjacent lateral peripheries of the first and second sides includes attachment members configured to couple the adjacent lateral peripheries (as aforementioned, Stevens teaches the fasteners on the first and second side which meets the structural limitations in the claims and performs the functions as recited such as being capable of coupling the lateral peripheries, especially in light of the recitations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchholz’s opening to be that of Stevens’ flap opening (and therefore have the structures meeting the recitations) as a simple substitution of one opening for another, for aesthetic design choice and/or intended use, such as in order to provide a larger opening for easier use, among other advantages (Col. 3 Line 20-30).
Regarding Claim 15, modified Buchholz teaches all the claimed limitations as discussed above in Claim 14.
Modified Buchholz at least suggests wherein the attachment members comprise zipper halves that are matable with adjacent zipper to couple the lateral peripheries (see Buchholz Col. 2 Lines 28-30 “lower portion of the bag may be closed by a slide fastener 18, snaps, or additional buttons”; as such, Buchholz teaches that zipper and snaps are interchangeable in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the snaps of Buchholz (positioned as taught by Stevens) to be of zipper instead, as a simple substitution of one fastener for another for faster and easier use, especially as using a single fastener zipper can be fastener than fastening multiple individual snaps, especially as Buchholz teaches snaps along the length of the opening and that snaps and zippers are interchangeable, wherein it is also known in the art to have a zipper along the entire length of an opening (see extrinsic evidence Howard USPN 8943615).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz (USPN 2651781) in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), as applied to Claim(s) 3-5 and 7-10 above, further in view of Mitchell (USPN 10499696).
Regarding Claim 22, modified Buchholz teaches all the claimed limitations as discussed above in Claim 3.
The body of Claim 22 is the same as the body of Claim 21.  As such, see the aforementioned rejection of the body of Claim 21 for the rejection of the body of Claim 22.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz (USPN 2651781) in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466).
Regarding Claim 19, Buchholz teaches an infant sleep garment,
a sleep sack comprising:
a body defining an interior volume configured to enclose an infant therein; and
a mechanism comprising a first expanse of material connected to the body and extending outwardly from a first lateral side of the body,
and a second expanse of material extending from a second lateral side of the body; and
an enclosure having a first side and a second side, the first side and the second side together defining an enclosure volume therebetween configured to receive the sleep sack, wherein the enclosure comprises:
a first portion configured to accommodate a portion of the sleep sack within the enclosure volume that corresponds to at least a portion of a lower body of an infant when the infant is enclosed within the sleep sack; and
a second portion located in a superior position relative to the first portion and configured to accommodate a portion of the sleep sack corresponding to at least a portion of an upper body of the infant when the infant is enclosed within the sleep sack,
first and second lateral sides,
wherein the first lateral side includes a first opening that is positioned at a location corresponding to the first expanse of material when the sleep sack is received within the enclosure and the second lateral side includes a second opening that is positioned at a location corresponding to the second expanse of material when the sleep sack is received within the enclosure volume,
and wherein the first opening and the second opening are configured to provide a passage through which the respective first and second expanses of material may be extended to an exterior side of the enclosure from the enclosure volume to secure the sleep sack on the sleep surface while received within the enclosure volume
(see aforementioned rejection of Claim 1).

Buchholz does not explicitly teach the mechanism is a securing mechanism configured to secure the sleep sack on a sleep surface (see aforementioned rejection of Claim 1).

Buchholz does not explicitly teach at least one of a weight element and a support element wherein:
the weight element coupled or couplable to the first side along the second portion at a location corresponding to an abdominal or chest area of the infant when the infant is enclosed within the sleep sack and the sleep sack is received within the enclosure volume, wherein the weight element weights between 1 pound and 1.5 pounds;
the support element is configured to elevate hips and feet of the infant relative to the at least a portion of the upper body of the infant and is coupled or couplable to the second side along the first portion at a location corresponding to at least a portion of the lower body of the infant when the infant is enclosed within the sleep sack and the sleep sack is received within the enclosure volume.
Gangan teaches a weight element coupled or couplable to the first side along the second portion at a location corresponding to an abdominal or chest area of the infant when the infant is enclosed within the enclosure volume (see Fig. 6; Col. 4 Line 8 "bottom-flap 120-3" is first side; where Col. 3 Lines 38-40 "pressure accessories...130-3…adapted so as to engage the infant by applying slight pressure to the infant"; Col. 3 Lines 45-46  "pressure accessories as optional or selectively attachable"; Gangan teaches the weight element, first side and second portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of coupling; Gangan teaches the first side and the weight element which meets the structural limitations in the claims and performs the functions as recited such as being capable of applying weight under the conditions recited and at the locations recited in modified Buchholz, especially in light of Fig. 6 of Gangan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchholz’s first side with the weight element as taught by Gangan in order to provide pressure to lull a user back into the state of deep sleep (Col. 3 Lines 22-24).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Buchholz teaches the weight element recitation when the sleep sack encloses the infant within the interior volume and is received within the enclosure volume (inasmuch as modified Buchholz is configured to have weight element on the second portion of the enclosure and the sleep sack is within the enclosure, the recitation is met).

Buchholz modified by Gangan does not explicitly teach wherein the weight element weights between 1 pound and 1.5 pounds.
However, Gangan does teach a weight of a weight element depending on intended use (Col. 5 Lines 40-43 “weight offered by the weighted intervals is determined in such a way that it mimics the weight offered by the human hand on a resting baby, for example it can be approximately 0.25 to 0.5 lbs”).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the weight element in Gangan and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (especially in view of Gangan’s example range in Col. 5 Lines 40-43).
Furthermore, modified Buchholz discloses the general conditions of the claimed invention except for the express disclosure of the weight of the weight element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a weight element in the recited range, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Especially as the weight element of Gangan is to simulate a pressure to lull a user back to sleep (Col. 3 Lines 22-24) and simulate a caregiver’s touch (Col. 2 Lines 9-13), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure an appropriate pressure range of a caregiver’s touch and modify Buchholz’s weight element, as provided by Gangan, if necessary, to be of the range recited, especially as it would be within the skill of one of ordinary skill in the art to determine an appropriate range, such as based on the size and weight of the user, such as an infant user.  Furthermore, based on the extent of applicant’s disclosed range in [0029], such a claimed range does not seem to be critical.

Buchholz does not explicitly teach wherein a support element is configured to elevate legs and feet of the infant relative to the at least a portion of the upper body of the infant
and is coupled or couplable to the second side along the first portion at a location corresponding to at least a portion of the lower body of the infant when the infant is enclosed within the sleep sack and the sleep sack is received within the enclosure volume.

Laiso teaches wherein a support element is configured to elevate legs and feet of the infant relative to the at least a portion of the upper body of the infant (Laiso teaches the support element which meets the structural limitations in the claims and performs the functions as recited such as being capable of elevating an infant user’s legs/feet as recited, especially as Laiso already suggests the support element’s use for elevation)
and is coupled or couplable to the second side along the first portion at a location corresponding to at least a portion of the lower body of the infant (see Figs. 2 and 5; title: "pocket pillow and sheet for adult/crib elevation sleep aid"; Col. 2 Lines 16-19 "crescent shaped pillow may be used for children to prevent slipping down…while such crescent pillows may be used for adults to elevate their legs"; Laiso teaches the support element on the second side--under user body--and the first portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of being couplable at the location recited and corresponding to the lower body of the infant as recited when in modified Stevens; examiner notes that even if the support element is positively coupled, Laiso teaches as such with Figs. 2 and 5 and Col. 3 Lines 11-15 "sheet 11  may be used…as…an elevation sheet.  When elevation is needed…all one has to do is slip pillows into the pockets"; Col. 3 Lines 22-23 "pillow 17 can also be used…to elevate…legs"; Col. 3 Lines 39-40 "pockets 16a-c…for…elevation", where such recitations indicate that pillow 17 is taught to be in pockets 16a-c, where Fig. 2 shows the pocket and therefore the support element are coupled at the location as recited, especially in light of Fig. 2),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchholz’s second side with the support element as taught by Laiso in order to prevent the user from slipping down (Col. 2 Lines 16-19), still met even by elevating the user’s legs/feet.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Buchholz teaches the support element recitation when the sleep sack encloses the infant within the interior volume and is received within the enclosure volume (inasmuch as modified Buchholz is configured to have the support element along the first portion of the enclosure and the sleep sack is within the enclosure, the recitation is met).
Regarding Claim 20, modified Stevens teaches all the claimed limitations as discussed above in Claim 19.
Modified Stevens further teaches wherein the infant sleep garment comprises the support element (see aforementioned rejection of Claim 19, where Stevens is modified by Laiso).
 
Laiso further teaches wherein the support element includes an arcuate shaped cross-section that extends a distance into the enclosure volume at least 4 inches (The body of Claim 20 is essentially the same as the body of Claim 2.  As such, see the aforementioned rejection of the body of Claim 2 for the rejection of the body of Claim 20).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz (USPN 2651781) in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), as applied to Claim(s) 19 and 20 above, further in view of Mitchell (USPN 10499696).
Regarding Claim 23, modified Buchholz teaches all the claimed limitations as discussed above in Claim 19.
The body of Claim 23 is the same as the body of Claim 21.  As such, see the aforementioned rejection of the body of Claim 21 for the rejection of the body of Claim 23.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 14 of U.S. Patent No. 2651781, herein ‘781 in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes an infant sleep garment, a sleep sack, a body defining an interior volume configured to enclose an infant therein, an enclosure having a first side and a second side, the first side and the second side together defining an enclosure volume therebetween configured to receive the sleep sack, wherein the enclosure comprise a first portion configured to accommodate a portion of the sleep sack within the enclosure volume, a second portion configured to accommodate a portion of the sleep sack, first and second lateral sides, which are the same and obvious elements of “A swaddle garment, hardness comprising…a torso wrap to wrap around a torso of an infant, body having a back side and a front side that together define an interior space for swaddling an infant…a harness attached or attachable within the interior space along the backside of the body, the harness comprising: a back side positioned along a portion of the back side of the body, harness comprising…a torso wrap …comprising a first side and a second side extendable from the back side of the harness, wherein the torso wrap has a vertical length that extends between a lower extent and an upper extent when wrapped around the torso of the infant, body having a back side and a front side that together define an interior space for swaddling an infant, wherein the front side includes a first side and a second side that are selectively couplable to enclose the interior space" recited in claims 1 and 14 of ‘781.  
Some of the remaining elements of Claim 1 in the current application recite elements are functional recitations that ‘781 would also teach.
Other remaining elements of Claim 1 in the current application are recited in Wagemann, Gangan, and Laiso as outlined in the USC 103 rejection above.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim(s) 1 and 14 of U.S. Patent No. 2651781, herein ‘781, in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), as applied to Claim(s) 1 of the instant application above, further in view of McGrath-Saleh (USPN 4802244), herein McGrath.
Claim 2 recites the weight element weight taught by Gangan and shape taught by McGrath, as outlined in the USC 103 rejection above. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim(s) 1 and 14 of U.S. Patent No. 2651781, herein ‘781, in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), as applied to Claim(s) 1 of the instant application above, further in view of Mitchell (USPN 10499696).
Claim 21 recites the pockets which is taught by Mitchell as outlined in the USC 103 rejection above.

Similarly then, Claim(s) 3-5, 7-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 14 of U.S. Patent No. 2651781, herein ‘781 in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 3 of the current application includes an infant sleep garment, a sleep sack, a body defining an interior volume configured to enclose an infant therein, an enclosure having a first side and a second side, the first side and the second side together defining an enclosure volume therebetween configured to receive the sleep sack, wherein the enclosure comprise a first portion configured to accommodate a portion of the sleep sack within the enclosure volume, a second portion configured to accommodate a portion of the sleep sack, first and second lateral sides, which are the same and obvious elements of “A swaddle garment, hardness comprising…a torso wrap to wrap around a torso of an infant, body having a back side and a front side that together define an interior space for swaddling an infant…a harness attached or attachable within the interior space along the backside of the body, the harness comprising: a back side positioned along a portion of the back side of the body, harness comprising…a torso wrap …comprising a first side and a second side extendable from the back side of the harness, wherein the torso wrap has a vertical length that extends between a lower extent and an upper extent when wrapped around the torso of the infant, body having a back side and a front side that together define an interior space for swaddling an infant, wherein the front side includes a first side and a second side that are selectively couplable to enclose the interior space" recited in claims 1 and 14 of ‘781.  
Some of the remaining elements of Claim 3 in the current application recite elements are functional recitations that ‘781 would also teach.
Other remaining elements of Claim 3 in the current application are recited in Wagemann, Gangan, and Laiso as outlined in the USC 103 rejection above.
Claims 4, 5, 7-10 recite elements which are taught as outlined in the USC 103 rejection above.

Claim(s) 11-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim(s) 1 and 14 of U.S. Patent No. 2651781, herein ‘781, in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), as applied to Claim(s) 3-5 and 7-10 of the instant application above, further in view of McGrath-Saleh (USPN 4802244), herein McGrath.
Claims 11-13, 18 recite elements which are taught as outlined in the USC 103 rejection above.

Claim(s) 14 and 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 14 of U.S. Patent No. 2651781, herein ‘781, in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), further in view of Stevens (USPN 5988742).
Claims 14 and 15 recite elements which are taught as outlined in the USC 103 rejection above.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim(s) 1 and 14 of U.S. Patent No. 2651781, herein ‘781, in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), as applied to Claim(s) 1 of the instant application above, further in view of Mitchell (USPN 10499696).
Claim 22 recites the pockets which is taught by Mitchell as outlined in the USC 103 rejection above.

Similarly then, Claim(s) 19 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 14 of U.S. Patent No. 2651781, herein ‘781 in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 19 of the current application includes an infant sleep garment, a sleep sack, a body defining an interior volume configured to enclose an infant therein, an enclosure having a first side and a second side, the first side and the second side together defining an enclosure volume therebetween configured to receive the sleep sack, wherein the enclosure comprise a first portion configured to accommodate a portion of the sleep sack within the enclosure volume, a second portion configured to accommodate a portion of the sleep sack, first and second lateral sides, which are the same and obvious elements of “A swaddle garment, hardness comprising…a torso wrap to wrap around a torso of an infant, body having a back side and a front side that together define an interior space for swaddling an infant…a harness attached or attachable within the interior space along the backside of the body, the harness comprising: a back side positioned along a portion of the back side of the body, harness comprising…a torso wrap …comprising a first side and a second side extendable from the back side of the harness, wherein the torso wrap has a vertical length that extends between a lower extent and an upper extent when wrapped around the torso of the infant, body having a back side and a front side that together define an interior space for swaddling an infant, wherein the front side includes a first side and a second side that are selectively couplable to enclose the interior space" recited in claims 1 and 14 of ‘781.  
Some of the remaining elements of Claim 19 in the current application recite elements are functional recitations that ‘781 would also teach.
Other remaining elements of Claim 19 in the current application are recited in Wagemann, Gangan, and Laiso as outlined in the USC 103 rejection above.
Claim 20 recites elements which are taught as outlined in the USC 103 rejection above.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim(s) 1 and 14 of U.S. Patent No. 2651781, herein ‘781, in view of Wagemann et al (USPN 4451932), herein Wagemann, Gangan et al (USPN 8863329), herein Gangan, and Laiso (USPN 6415466), as applied to Claim(s) 19 and 20 of the instant application above, further in view of Mitchell (USPN 10499696).
Claim 23 recites the pockets which is taught by Mitchell as outlined in the USC 103 rejection above.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15, 18-23 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Schmidt (USPN 1802540), Condon (USPN 2462165), Janzow (USPN 1403030), Sherick (USPN 0779809), Kiik-Miley et al (US Publication 2021/0259329), Steigerwald (USPN 2374712), Flowers (USPN 2015/0101100), McSparron (USPN 8225422) directed to infant sleep garment with sleep sack and enclosure; Serrao (USPN 4524768), Thexton (GB 388685), McConnell (USPN 5746219) directed to securing mechanism; Eckensweiler (US Publication 2020/0138137), Tronvold (US Publication 2008/0005825), Landeck et al (US Publication 2009/0070914), Griffin (US Publication 2019/0254355), Booth (USPN 6966069), Gamble (US Publication 2015/0089712), Maeshima (USPN 4302850), Kwak (USPN 11058160), Leach (USPN 6553590) directed to enclosure pockets for securing mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732        


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732